ON MOTION POE BEHEAEING-.
Rombauee, P. J.
Two motions for rehearing have been filed in this case — one by the plaintiff on the ground that the loss sustained by him was the direct and proximate result of the notary’s misconduct; the •other by the defendant on the ground that no one can sue as relator on the bond of a notary, unless he has sustained.a special injury from the officér’s breach of the bond, and that plaintiff, having sustained no such injury, is not entitled to sue, and hence not entitled to recover even nominal damages.
Owing to the fact that the questions thus presented •raise questions of first impression in this state, we have re-examined them anew. After such examination we adhere to our original opinion on both propositions, and will briefly state our reasons for so doing.
Section 7111 of the Revised Statutes of 1889 provides that a notary’s bond may be sued upon by any person injured. The section does not limit the right •of action to one who has sustained pecuniary injury. It necessarily limits it to one who is directly affected by the notary’s act, although he may stand in no contract relation with the notary. That the plaintiff is thus affected admits of no doubt. As to him the notary was under an obligation to make a true certificate, and lias admittedly made one which is untrue. He has violated an official obligation to the plaintiff which was enjoined upon him by law, and has given "the plaintiff a cause of action against him and his sureties. The case of Clifton v. Hooper, 6 Q. B. 468, is in point. The *154action in that case was against the sheriff for not executing a ca. sa. The jury found that the defendant was in default, but the plaintiff had sustained no damage. Judgment was given for the plaintiff for nominal damages. Lord Denham; held that, when a clear right of a party is invaded, in consequence of another’s breach of duty, he must be entitled to an action against the party for some amount. The failure to perform a duty is a legal wrong, independent of actual damage to the party for whose benefit such duty is done (1 Sutherland on Damages, p. 13, note 3); and there are many cases there cited, showing that the violation of a right with a possibility of damage forms the ground of an action. In Hibbard v. Western Union Tel. Co., 33 Wis. 558, there was a failure on part of defendant to-promptly deliver a message to purchase a quantity of wheat. Owing to this failure the sender of the message was saved considerable loss. It was held that there was a neglect of duty for which the sender was entitled to-nominal damages, and that the fact that the defendant’s failure of duty was beneficial to the plaintiff was no answer.
"We think it is not only consonant with the analogies of decided cases, but is in keeping with the policy of the law touching the duty of public officers, that for every infraction of a duty on their part which they owe to any individual specially, such individual should have a cause of action against them, and that, where no-pecuniary damages can be shown, the officer should be subjected at least to the payment of costs, as incidental to the damage which the law implies has resulted from his violation of official duty. Such was the conclusion heretofore reached by us. State ex rel. v. Harrington, 28 Mo. App. 287. See, also, Metzner v. Graham 66 Mo. 653; 2 Sedgwick on Damages, 160, 162; Rowland v. Wood, 4 Dana, 194; Laflin v. Willard, 16 Pick. 64.
*155Touching the plaintiff’s motion for rehearing a re-examination of the case has still further satisfied us that his claim of having suffered pecuniary injury from the notary’s dereliction of duty is wholly untenable. As in the case of State ex rel. Mathews v. Boughton, 58 Mo. App. 155, the plaintiff’s pecuniary loss was wholly due to. his own negligence.
While we do not consider the question as free from doubt, we conclude that the rule adopted in the majority of the American courts, and which holds public officers liable in their bonds for nominal damages, at least in all cases where they are guilty of a violation of their official duties,.when sued.by one towards whom they stand in a contract relation, is the more salutary rule.